DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on December 17, 2020, and two Information Disclosure Statements filed on October 15, 2020 and November 24, 2020, respectively.  This action is made final.
2.	Claims 1-11 are pending in the case; Claims 1, 6, and 11 are independent claims.


Response to Arguments
3.	Applicant’s arguments, see Remarks filed on December 17, 2020 (pgs. 8-9), with respect to the 35 U.S.C. § 103 rejections of Claims 1-11, have been fully considered but they are not persuasive.  On page 8 of the Remarks, applicant argues that “Arimoto does not disclose selecting all of the thumbnails in a particular row based on identifying that the touch input passes over the particular row” (emphasis added) but it is noted that Claim 1 (and other independent claims), as amended, merely requires “based on identifying that the first touch input passes over a second row of the first set of thumbnails on the screen according to a moving of the first touch input, selecting at least one touched thumbnail and at least one untouched thumbnail that are arranged in the second row of the first set of thumbnails” (emphasis added).  It follows that Claim 1 does not require “selecting all of the thumbnails in a particular row” as argued by applicant and the previously cited references read on the limitations as presented in Claim 1.  Similar argument is presented with respect to Rahn (see Remarks, pg. 9), but the argument fails for the same reasons established above.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant should further clarify the claims in order to ensure that they are interpreted in the argued-for manner, and applicant should ensure that such clarifications are clearly supported by the instant Specification.
	

Claim Objections
4.	Claims 2, 3, 7, and 8 are objected to because of the following informalities:
	Claim 2 (and similarly, Claim 7), as amended, now recites “receiving a third input” (instead of previously recited “second touch input”) thus this amendment introduces an antecedent basis issue in the claim for a later-recited “in response to a moving of the second touch input.”
	Claim 3 (and similarly, Claim 8), recites “wherein the moving of the third input” but there does not appear to be a proper antecedent basis for “the moving of the third input” in the claim since Claim 2, from which Claim 3 is dependent upon, recites “in response to a moving of the second touch input.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto, US 2008/0309644 A1, published on December 18, 2008, in view of Rahn, US 2015/0074590 A1, published on March 12, 2015 (and filed on September 9, 2013), and further in view of Porat, US 2009/0282332 A1, published on November 12, 2009.
With respect to independent Claim 1
displaying a first set of thumbnails among a plurality of thumbnails on a screen by rows and columns, wherein the plurality of thumbnails include the first set of thumbnails and a third row of thumbnails arranged after the first set of thumbnails, and the plurality of thumbnails correspond to a plurality of images captured by the electronic device (see Fig. 11A, ¶ 0128, illustrating an example where 18 thumbnails (out of 48) are displayed on the screen; this figure also shows first set of items (items on the 5th through 7th lines), and Fig. 11D illustrates the third row of items (4th line); see also ¶ 0042, showing that thumbnails represent image data stored on the memory card – a skilled artisan would understand that such image data could be captured by MFP illustrated by Arimoto (i.e., scanned images)).
detecting a first touch input on at least one first thumbnail on a first row of the first set of thumbnails on the screen while displaying the first set of thumbnails and selecting the at least one first thumbnail (see Fig. 11A, ¶ 0130, showing touching/selection of an item at position C4).
based on identifying that the first touch input passes over a second row of the first set of thumbnails on the screen according to a moving of the first touch input, selecting at least one touched thumbnail and least one untouched thumbnail that are arranged in the second row of the first set of thumbnails (see Figs. 11A-B, ¶ 0131, showing that the user slides their finger from position C4 to A6, passing over row B, and in turn selects all items in row B; for example, the user’s touch moves over the item at positon B5 but it does not move over item at position B1, but both of these items are selected (and belong to the same row)).
displaying the third row of thumbnails arranged after the first set of thumbnails among the plurality of thumbnails by scrolling the screen … (see Figs. 11C-D, ¶ 0135).
based on a first position of the first touch input being on a second thumbnail on a first column in the third row of thumbnails, selecting the touched second thumbnail in the third row of thumbnails while at least one remaining thumbnail in the third row of thumbnails is not selected (see Figs. 12A-B, ¶¶ 0136-37, showing that continuation of the first input on the 4th line (3rd row) results in selection of touched items (A5 and A6) while untouched items (A1-A4) remain unselected).

Arimoto does not appear to explicitly suggest “scrolling the screen based on the moving of the first touch input on the first set of thumbnails” as recited in Claim 1.  Instead, Arimoto suggests that scrolling is performed by sliding the user’s finger over a scrolling arrow, but a skilled artisan would understand that scrolling of items can be achieved in various ways, as suggested by the teachings of Rahn.  Rahn is directed towards selecting interface elements within a scrolling frame (see Rahn, ¶ 0001).  Rahn teaches that first set of items can be selected by performing a gesture from a first to a second location (see Rahn, ¶¶ 0037-39).  Rahn teaches selecting items in an area defined by a rectangular shape created by the user’s input, including items over which the user’s touch input passes as well as items over which it does not (see Rahn, Figs. 5A-B, ¶ 0038).  More specifically, Rahn teaches that the user can scroll the items to reveal previously hidden items and select such items within the same gesture (see Rahn, Figs. 5B-D, ¶¶ 0038-40, showing moving the touch over the first set of items 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to explicitly modify drag over a scrolling arrow described in Arimoto to allow the user to scroll the user interface and select additional items as suggested by Rahn in order to allow the user to easily and effectively see additional items and continue selecting items with the same input gesture (see Rahn, ¶ 0015). 

Arimoto in view of Rahn does not appear to explicitly illustrate “based on receiving a second input for deleting, deleting selected thumbnails and images corresponding to the selected thumbnails among the plurality of thumbnails, wherein the selected thumbnails include the selected at least one first thumbnail, the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail,” although Arimoto in view of Rahn teaches various ways of processing the selected items (see Arimoto, Fig. 4, ¶ 0071, showing printing selected items; see also Rahn, Fig. 5D) and a skilled artisan would understand that various well-known operations, such as deletion, can be performed on the selected items, as illustrated by the teachings of Porat.
Porat is directed towards an improved technique for selecting multiple items displayed on a touch sensitive input device using multi-touch (see Porat, ¶ 0001).  Porat describes a way of selecting multiple items at once (see Porat, Figs. 4A-D), but Porat explicitly teaches that the selected items can correspond to a variety of digital items and 


With respect to dependent Claim 2, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches after receiving the moving of the first touch input: receiving a touch input; and in response to a moving of the second touch input, deselecting one or more of the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail (see Arimoto, Figs. 6A-D, 8A-D, 10A-B; see also Claim Objections, above).

With respect to dependent Claim 3, Arimoto in view of Rahn and Porat teaches the method of claim 2, as discussed above, and further teaches wherein the moving of the third input is in an opposite direction to the moving of the first touch input (see Arimoto, Figs. 6A-D, 8A-D, 10A-B; see also Claim Objections, above).

dependent Claim 4, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches processing the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail according to an input for processing the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail, the input being received through the display (see Arimoto, Fig. 4, ¶ 0071, showing printing selected items; see also Rahn, Fig. 5D; it is noted that “processing” is broadly recited in the claim and it is not clear if “processing” is intended to be recited broader than deleting (and/or if this step is performed prior or after the deleting step of Claim 1); it is further noted that deselection step (Claim 3) could also read on “processing” as recited herein).


With respect to Claims 6-9 and 11, these claims reflect an electronic device and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-4, respectively, and are thus rejected along the same rationale as those claims, above.


6.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto in view of Rahn and Porat, and further in view of Cho, US 2012/0096400 A1, published on April 19, 2012.
dependent Claim 5, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, but does not appear to explicitly illustrate “15 displaying checked select boxes corresponding to each of the at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail” but a skilled artisan would understand that items can be displayed in various ways and further that selection state of such items can be shown in a variety of ways.  While Arimoto illustrates a selected item as being shaded, a skilled artisan would understand that the manner in which the selection state is displayed is a matter of design choice, as illustrated by the teaching of Cho which instead of shading selected items uses checkboxes to communicate to the user which items are selected (checked) and unselected (unchecked) (see Cho, Fig. 9).  While it is clear that Cho illustrates a different selection method from Arimoto, it is clear that either manner of displaying the selection state of individual items can be implemented regardless of the selection method being used.


With respect to Claim 10, this claim reflects the electronic device comprising steps and/or features recited in Claim 5 and is thus rejected along the same rationale as Claim 5, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179